third party communication date of communication month dd yyyy cca_2014121512083601 id uilc number release date from sent monday date pm to cc bcc subject re irm generally correct sec_6223 provides that we are to use the name and address on the partnership return ie the k-1 unless updated information is provided in accordance with the regulations even if the de is listed on a k-1 sec_6223 allows us to issue the notices to the owner of the de instead in lieu of if the information is updated under the regs by either the partners or the service
